Citation Nr: 1133218	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2009.  This matter was originally on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The Veteran's depression and anxiety disorders are related to active service.


CONCLUSION OF LAW

The Veteran's depression and anxiety disorders were incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of a psychiatric disorder is factually shown during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or diagnoses of a psychiatric disorder during service.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a psychiatric disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  There was no psychiatric condition noted in service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current psychiatric disability.  The Veteran has been diagnosed with anxiety disorder, depression, panic disorder, agoraphobia, pain disorder, and alcohol abuse in addition to PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) (2010) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

With respect to PTSD, the remaining question is whether there is evidence that establishes combat or credible supporting evidence that a claimed in-service stressor occurred as well as medical evidence of a relationship between the verified in-service stressor and the diagnosis of PTSD.

With respect to the claimed in-service stressors, in February 2004, the Veteran underwent VA mental health assessment on outpatient basis.  The Veteran reported that he joined the Marines in July 1962 and spent two tours in Vietnam, the first building bridges under fire as an engineer and the second as a crew chief on a Huey helicopter going into fire zones to drop and get soldiers.  The Veteran reported killing an eleven year old girl, losing the grip from hands of soldiers as the helicopter flew away and hearing screams as the soldier would fall to the group.  Diagnosis was PTSD.

In a Statement in Support of Claim dated in March 2004, the Veteran stated that he was with the 3rd Marine Division, that he was a combat engineer, and that he spent two tours in Vietnam, the first in the early part of 1964 building a bridge at Monkey Mountain and building airfields, roads and clearing mine fields.  The Veteran reported that during his second tour, he was attached to a Marine Air Base unit working at an air base near Hue in early 1965.  The Veteran reported that his first recollection of trauma was when he was on guard duty one night shortly after he got there.  He was standing by a tree and watched this shadow come at him.  As the shadow got closer, the Veteran started shooting.  When he went over to check the body, it was a 12-year old girl who had a satchel of grenades around her waist and a rope attached to them.  The next incident was during his second tour when he was attached to a Marine Air Base unit and he was working at an airbase near Hue in early 1965.  The Veteran was on patrol one night, they ambushed and he saw the sergeant fall and screamed "Every man for himself."  The Veteran ran at the gunfire and started firing.  The next thing the Veteran knew someone, who turned out to be someone from the platoon, ran over him and the Veteran recalled that if he had had a bullet, he would have killed him.  There were 12 in the platoon but only 3 came back.  

Of record is a September 1974 Application for Compensation from the Vietnam Conflict Compensation Fund from the State of Ohio in which the Veteran indicated that his time spent in Vietnam service began in June 1964 for 10 months and 8 days and from November 1, 1964 to November 3, 1964.  The Fund paid for domestic and foreign service but did not pay for service in Vietnam.  A notation on the application indicates that there was no proof on DD 214. 

In support of his claim, the Veteran submitted lay and buddy statements.  Letters written by the Veteran's brother and sister indicate that they read letters that their mother and father had received from the Veteran when he was in Vietnam.  

A letter dated in March 2005 from the Veteran's treating physician noted that the Veteran's current medical problem list included PTSD secondary to experiences I the Vietnam War and directed to see the psychiatric evaluation.

Of record are buddy statements from R.R.F., A.J.N., and L.I., Jr.  In his statement, R.R.F., indicated that he served with H&S Co. 3rd Bn, 3rd Marines and that in February 1966, they were in charge of a river blockade in Chu Lia very near the town of Da Nang, they had a combat engineer company build a pontoon bridge so that they could better search vessels traveling up or down the river, the Veteran was a member of that company of engineers, and he stayed within their perimeter at night for protection from hostile and file and used their facilities.  

In his statement, A.J.N. indicated that he was also with H&S Co. 3rd Bn, 3rd Marines and that in February 1966, they were in charge of a river blockade in Chulai very near the town of Da Nang.  A.J.N. noted that they had an engineer company of which the Veteran was member and that the Veteran's unit stayed with his company on their perimeter to protect his company from enemy fire and that the Veteran also did night ambushes with them.  

In his statement, L.I., Jr. indicated that he served with H&S Co. 3rd Bn, 3rd Marines and that in February 1966, the Veteran was a member of a combat engineer company that built a pontoon bridge and laid a mine field on the far side of the river so that all boats would have to pass on their side of the river.

The Veteran's record of service indicates that he was a bridgeman with the 1st Bridge Plt, 1st Bridge Co., FMF from March 1, 1963, to April 15, 1963 and a basic Construction and Equipment man and combat engineer with Co. A, 3rd Pion Bn (Rein) 3rd Mar Div (Rein) FMF from April 16, 1963 to July 19, 1963 and again from September 1963 to December 1963; and with the 3rd Mar Div FMF from July 20, 1963 to September 23, 1963.  

An embarkment slip dated in February 1963 indicates that the Veteran was to embark June 13, 1963 aboard APA LENAWEE to sail from White Beach Okinawa to Pohang, Korea, arrive and disembark at Pohang, Korea on June 24, 1963; embark June 28, 1963 aboard APA LENAWEE and sail June 29, 1963 from Phang, Korea and arrive and disembark at White Beach Okinawa on July 5, 1963.  These records indicate that on July 19, 1963, the Veteran embarked aboard the USS LENAWEE (APA-195) at Naha Okinawa and departed on July 23, 1963 arrived and disembarked USS LENAWEE (APA-195) and embarked aboard USS PRINCETON (LPH-5) AT Subic Pay PI.  

Itinerary of Travel indicates that the Veteran departed Subic Bay, PI on July 30, 1963 and arrived on August 1, 1963 at Kaohsiung, Taiwan; departed Taiwan on August 5, 1963 and arrived in Subic Bay, PI on August 9, 1963; departed PI on August 12, 1963 and arrived in Hong Kong on August 14, 1963; departed Hong Kong on August 19, 1963 and arrived in Subic Bay, PI on August 21, 1963; departed PI on August 26, 1963 and arrived on August 28, 1963 in South East Asia area; departed South East Asia area on September 12, 1963, and arrived Subic Bay, PI on September 14, 1963.  The records indicate that on September 16, 1963, the Veteran disembarked on the USS PRINCETON (LPH-5) and embarked USS WASHBURN (AKA-108) at Subic Bay, PI, sailed from Subic Bay, PI on September 18, 1963 and arrived and disembarked at White Beach Okinawa on September 21, 1963.  

The Veteran's DD214 indicates that the Veteran was a combat engineer and that his related civilian occupation was a bridge builder and that he was awarded the Good Conduct Medal, the National Defense Service Medal, and the Rifle Marksman Badge, none of which verifies combat service or service in Vietnam.  

Thus, the Board notes that the Veteran's service medical records and personnel records do not indicate that the Veteran had combat service or service in Vietnam.

A November 1974 Ohio Vietnam Veterans Bonus Commission indicates that that Veteran had no Vietnam service (includes Southeast Asia while in receipt of hostile fire pay from February 28, 1961 thru July 1, 1973) but had foreign service other than Vietnam from February 1963 to December 1963 and October 1964 to March 13, 1965.  

With respect to the statements from the Veteran's brother and sister as well as the buddy statements from statements from R.R.F., A.J.N., and L.I., Jr., the Board notes that these witnesses are attempting to recall events nearly 40 year ago. Thus, their capacity to remember events clearly are subject to the vagaries of memory with the passage of time.

The statements from R.R.F., A.J.N., and L.I., Jr., which specifically refers to the timeframe in February 1966, are inconsistent with the Veteran's service records which indicate that the sea and/or foreign service were from February 11, 1963 to December 18, 1963 and from October 8, 1964 to March 13, 1965, and that in February 1966, the Veteran was stationed at Camp Lejeune, North Carolina.  The buddy statements are also inconsistent with the Veteran's statements that he was in Vietnam in 1964 and 1965.

A formal finding on a lack of information required to verify stressors in connection to the Veteran's PTSD claim was issued by the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC found that there was no evidence of exposure to in-service stressors in the evidence of record and that the Veteran's reported stressors that were related to his diagnosis of PTSD were vague and did not meet the minimum criteria for submission to JSRRC for verification.  

A history of the U.S.S. Lenawee (APA-195) from an unknown source was received at the Veteran's informal hearing on April 5, 2007.  The history indicates that beginning in 1963, the South China Sea became a regular scene of operation and that following the North Vietnamese PT boat attack on Maddox and Turner Joy in August 1964, she prepared for her 10th Far Eastern tours.  The ship carried 10,000 pounds of textbooks and medical supplies to the Philippines and Vietnam after she departed San Diego 7 November 1964.  With Task Force 76, she stood-by laden with marines in the South China Sea from December 12 until April 10, 1965 when 3d Division Marines were landed at Da Nang.  Five days later her boats landed men of the 4th Marines at Hue.  Reloading at Okinawa, Lenawee returned to debark additional troops of the 4th marines in an assault landing at Chu Lai May 7th.  On the 24th, she brought 2,001 tons of ammunition to these same men.  One month later, she was enroute for a short stay in her home port.  On August 9, 1965, she departed California with Battalion Landing Team 1/1 on the first nonstop voyage made by an attack transport direct to Da Nang, arriving the 28th.  Returning to San Diego October 28th, Lenawee spent the remainder of the year and the first 8 months of 1966 off the West Coast.

The Veteran also submitted an internet article which notes that on March 8th, 1965, the 4,000 strong 9th Marine Expeditionary Brigade (9th MEB) landed at Da Nang, the first elements of the USMC to be sent officially into combat in South Vietnam.  The article noted a number of Marine units, including air defense elements, transport helicopters, engineers, and Company D, 1st Battalion, 3rd Marine Regiment were already there, but March 8th is the official date).

The Veteran and his wife presented testimony at a June 2009 travel board hearing.  The Veteran testified that on his second period in Vietnam, he was put in a Marine air group outfit and while in Vietnam he was flying crew chief with a gunner and a pilot.  The Veteran testified that he was called out one day to pick up a downed chopper and after setting down witnessed five American soldiers hanging from trees with their throats cut and the tongues pulled through their throats.  The Veteran testified that it was a trap, and that the gunner was shot but not killed.  The Veteran jumped back on the helicopter but it couldn't get tree top high and it knocked the tops of trees getting back to the airbase.  

The Veteran also testified that during a night patrol, they were going through a ravine and were attacked.  He saw the Sergeant fall so the Veteran screamed, "Every man for his self."  The Veteran started running toward the fire and shooting and the next thing he remembered, somebody was coming up behind him, he turned around and pulled the trigger but he had no ammunition.  It was a black guy who ran right over top of him.  The Veteran testified that only three out of 10 got back.  

Of record are letters from L.W.H. and G.L.M., Vietnam Veterans who both indicate that after discussions with the Veteran, it is obvious that he was in Vietnam.  These statements, while tending to support the Veteran's claim of being in Vietnam, do not provide the required proof of service in Vietnam as they were not witness to the Veteran during the time they were in Vietnam.

Thus, the Board finds that the record does not establish that the Veteran was in Vietnam.  As such, the criteria for service connection for PTSD based on the Veteran's claimed in-service stressors in Vietnam have not been met.  Nevertheless, the Veteran suffers from current psychiatric disorders for which service connection does not require verification of specific stressors.  With respect to a psychiatric disability other than PTSD, the remaining question is whether there is medical evidence of a relationship between the current psychiatric disability and military service.  

The Veteran underwent VA examination in January 2010.  After interview with the Veteran, the examiner stated that she could not absolutely verify that the Veteran served these tours of duty in Vietnam but that if he did service in Vietnam and experienced the things that he noted, it was her belief that his PTSD was directly related to these tours of duty in Vietnam and traumas or incidents that occurred during those times.  

In April 2011, the Board requested an expert medical opinion as to whether the Veteran's current psychiatric symptomatology regardless of diagnosis was present in service or is otherwise causally or etiologically related to the Veteran's documented service which does not include service in Vietnam.

In June 2011, a VA staff psychiatrist provided her expert medical opinion after a review of the claims file.  The psychiatrist noted that the records included statements from two of the Veteran's siblings and his wife highlighting that he was essentially a well-adjusted, fun loving, asymptomatic individual prior to his military service and that following military service, he had a drastic change in his demeanor with symptoms consistent with clinical depression and PTSD that had persisted into the current day.  

The psychiatrist also noted that the Veteran first sought treatment for PUD in 1967 and that his treating physician diagnosed it as PUD/GI bleed which flairs up with stress.  The psychiatrist noted that this type of illness can be associated and exacerbated by an underlying mental illness like an anxiety disorder.  The psychiatrist also noted that several private sector and VA practitioners, through separate examination, had diagnosed the Veteran with depression and an anxiety disorder, i.e., PTSD and that it was common for a Veteran not to seek formal treatment for mental illness symptoms until there were middle aged instead opting to compartmentalize, deny, minimize, shelve the symptoms by working grueling schedules, finding work in solo types of settings and sometimes self medicating with alcohol.  The psychiatrist noted that the Veteran had been very persistent for many years in claiming that his mental illness symptoms were directed related to his military service.  The psychiatrist opined that it was more than likely that the Veteran's psychiatric symptoms were related to his military service.

As there is no opinion of record to the contrary, the Board finds that service connection is warranted for the Veteran's depression and anxiety disorders.


ORDER

Entitlement to service connection for depression and anxiety disorders is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


